Title: To George Washington from Israel Keith, 18 July 1789
From: Keith, Israel
To: Washington, George



Sir,
Boston July 18th 1789.

I suppose that some of my friends have written to Your Excellency in my behalf respecting the Office of Marshal for the District of Massachusetts—My wish is (in as few words as possible) to assure your Excellency that I should receive the above appointment, or any other of which I may be thought capable, with gratitude.
Applications of this kind I am very sensible must be numerous & burdensome: but they are unavoidable.
I offer for you the common prayer of Millions; that your happiness & renown may encrease. I am Sir Your Excellency’s Most Humble Servant

Israel Keith

